--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



COMMERCIAL AGREEMENT FOR THE TALORA BLOCK BETWEEN PETROLEUM EQUIPTMENT
INTERNATIONAL PEI AND DAVID CRAVEN

 
This Talora Commercial Agreement, effective October 24, 2006 (“Effective Date”),
is executed between PETROLEUM EQUIPMENT INTERNATIONAL LTDA (hereinafter “PEI”),
a Colombian limited company, duty incorporated under the laws of the Republic of
Colombia, and DAVID CRAVEN passport number 705138540, (hereinafter THE
INVESTOR), PEI and THE INVESTOR are hereinafter referred to individually as
“Party” or collectively as “Parties”.


WHEREAS, the Parties entered into a Confidentiality Agreement dated November 16,
2006 whereby PEI provided geological, geophysical and engineering data to THE
INVESTOR concerning its oil and gas exploration and exploitation Contract Talora
with Agencia Nacional de Hidrocarburos (ANH).


WHEREAS, THE INVESTOR made a formal offer to PEI for their participation in the
exploration and development of prospects in the Talora Contract and has formally
expressed an interest in entering the project.


WHEREAS, based on discussions that have taken place between the PEI
representative and THE INVESTOR the Parties agree that it would be mutually
beneficial to enter into an agreement for the purpose of exploring and
developing prospects in the Talora Contract; and


WHEREAS, the purpose of this Talora Commercial Agreement is to set forth the
framework for entering into a binding Joint Operating Agreement for the
participation of THE INVESTOR in the acquisition of the TWENTY PERCENT (20%)
which consist of 43,841 hectares of the participation corresponding to PEI on
the TALORA BLOCK.


 
 
 
 
 



--------------------------------------------------------------------------------




WHEREAS, THE INVESTOR’S commit to incorporate a company and branch in Colombia,
that will hold the TWENTY PERCENT (20%) of the participation in the Talora Block
in the future.


WHEREAS, PEI commit to begin the drilling of the first exploration well the 14
of December of 2006.  PEI have already initiate the activities required to begin
the drilling of the well, such us civil works and the environmental licenses.


NOW THEREFORE, the Parties agree as follows:


AGREEMENT TO PARTICIPATE:


I.              AREA OF INTEREST


The area of interest covered by this Talora Commercial Agreement is the area
covered by the Talora Exploration and Exploitation Contract entered into by and
between ANH and ARGOSY dated September 16, 2004 and located in the Tolima and
Cundinamarca Provinces of the middle Magdalena River valley.


II.            INTENTION OF THE PARTIES


THE INVESTOR proposes to contribute with the sum of US$2,000,000.00 to earn
TWENTY PERCENT (20%) of the participation of PEI in the TALORA BLOCK.
THE INVESTOR will commit to pay in advance $US 1,500,000 30 days after the
signing of the Agreement.


This TWENTY PERCENT(20%) participation covers all the works and expenses, until
the drilling, and production testing are done in the Laura 1 well, which
coordinates are: X: 934.519 and Y: 993.287.  The Laura 1 well is going to be
drill to a depth sufficient to test the cretaceous formation, such depth
estimated to be approximately 3,000 vertical feet.


 
 
 

 

--------------------------------------------------------------------------------




For all the expenses that are cause after the drilling procedure PEI will send a
cash call to THE INVESTOR for the TWENTY PERCENT (20%) of their participation.
To execute this operation, PEI agrees to prepare and –AFE- and send it with a
letter the THE INVESTOR requesting for the contribution of the TWENTY PERCENT
(20%) in order to initiate further activities.


III.           SCHEDULE FOR JOINT OPERATING AGREEMENT


The Commercial Agreement will define the rights and obligations of the Parties
and include a Joint Operating Agreement (JOA) to establish rules for future
operation of the TALORA BLOCK.


PEI agrees to prepare and present the Joint Operating Agreement to THE INVESTOR
within ten (10) working days from the Effective Date of this Talora Commercial
Agreement.
Upon receipt of the draft agreement, THE INVESTOR will have five (5) working
days to make comments and execute the Joint Operating Agreement.  In conjunction
with the execution of the Commercial Agreement, the Parties shall execute a
binding JOA to govern the operation of the Contract.


IV.           EXCHANGE OF INFORMATION


PEI agrees to provide all reasonably and necessary information for the Area of
Interest including:  reprocessed seismic data, new seismic data and existent
well information.  THE INVESTOR shall provide to PEI with current financial
statements and appropriate bank and financial institution references customary
in the course of business.


 
 
 

 

--------------------------------------------------------------------------------




V.             FORMAL AGREEMENT


The parties are under the obligation to continue with the TaloraCommercial
Agreement.  Therefore, they agree to enter into a JOA once PEI and THE INVESTOR
formally approve and execute the Talora Commercial Agreement.


VI.           OPERATORSHIP AND ASSIGNMENT


PEI will be the operator during the development of the contract with ANH.


VII.          CHOICE OF LAW


The Parties agree that the laws of the Republic of Colombia shall govern the
interpretation and execution of this Talora Commercial Agreement.


VIII.        MISCELLANEOUS


A.
The Parties heretofore agree that this Talora Commercial Agreement and Exhibits
hereto, supersede any other negotiations, understandings and agreements between
the parties regarding the TALORA BLOCK.



B.
This Talora Commercial Agreement shall not create any partnership, corporation,
company or entity and the Parties shall maintain their independent entity
status.



 
 
 

 

--------------------------------------------------------------------------------




C.
This Talora Commercial Agreement shall not be modified, changed or altered
unless such modification is expressed in writing and signed by an authorized
representative of each Party.



D.
This Talora Commercial Agreement encompasses the complete agreement between the
Parties and replaces all previous oral or written considerations, agreements,
communications, and representations concerning the matters herein addressed.



E.
The parties agrees to follow the binding arbitration and procedures set forth in
the Joint Operating Agreement for any disputes arising out of or in any way
related to this Talora Commercial Agreement.



F.
PEI recognizes that PETROLATINA is in the process or establishing its Colombian
Branch office and as a result of such process may need to change its name or
assign its rights hereunder to another firm or any wholly owned subsidiary at
any time.  PETROLATINA shall timely advise of such change of name and/or
assignment and PEI agrees to accept the new name or the assignee.



G.
Any notice required or permitted to be given under this Talora Commercial
Agreement shall be delivered by fax or hand delivered by messenger to the
addresses set forth below:



 
 
 
 

 


PETROLEUM EQUIPTMENT INTERNATIONAL - PEI -
 
 
 
 
Calle 114# 9 - 01. Torre A, Teleport.
Oficina 711
 

--------------------------------------------------------------------------------